Name: 2010/623/EU: Council Decision of 11Ã October 2010 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banca dÃ¢ Italia
 Type: Decision_ENTSCHEID
 Subject Matter: labour market;  accounting;  personnel management and staff remuneration;  civil law;  Europe;  monetary economics
 Date Published: 2010-10-20

 20.10.2010 EN Official Journal of the European Union L 275/9 COUNCIL DECISION of 11 October 2010 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banca dItalia (2010/623/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2010/11 of the European Central Bank of 23 August 2010 to the Council of the European Union on the external auditors of the Banca dItalia (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the ECBs Governing Council and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Banca dItalia ended after the audit for the financial year 2009. It is therefore necessary to appoint external auditors from the financial year 2010. (3) The Banca dItalia has selected PricewaterhouseCoopers SpA as its external auditors for the financial years 2010 to 2015. (4) The Governing Council of the ECB recommended that PricewaterhouseCoopers SpA should be appointed as the external auditors of the Banca dItalia for the financial years 2010 to 2015. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(6) of Decision 1999/70/EC is replaced by the following: 6. PricewaterhouseCoopers SpA is hereby approved as the external auditors of the Banca dItalia for the financial years 2010 to 2015.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Luxembourg, 11 October 2010. For the Council The President V. VAN QUICKENBORNE (1) OJ C 233, 28.8.2010, p. 1. (2) OJ L 22, 29.1.1999, p. 69.